Exhibit Dewey & LeBoeuf LLP 1301 Avenue of the Americas New York,NY 10019-6092 tel (212)259-8000 fax(212)259-6333 November 30, To the addressees listed on Schedule I hereto Re: Ford Credit Auto Owner Trust 2009-E – Corporate Opinion Ladies and Gentlemen: We have acted as special counsel to Ford Motor Credit Company LLC, a Delaware limited liability company ("Ford Credit"), and Ford Credit Auto Receivables Two LLC, a Delaware limited liability company (the "Depositor"), in connection with the issuance by Ford Credit Auto Owner Trust 2009-E, a Delaware statutory trust (the "Trust"), of its Asset Backed Notes (the "Notes").The
